DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 1-5, 8-11, 13-16, 19, 23, and 25-26 are currently pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2022 has been entered.
Claim Objections
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-11, 13-16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
Claims 1 and 11 recite a “plurality of neural electrodes”, however no actual electrode is detailed so it is unclear what allows for neural sensing/monitoring at all as all that is required is the field-effect transistor (gate, source, drain). The claimed components of the neural electrode are not disclosed in the original disclosure as being capable of contacting tissue let alone obtaining neural signals without an electrode as they would be destroyed upon being exposed to an aqueous solution as is the case within the brain. The electrode is ultimately critical to the operation of the device for the purpose of obtaining neural signals.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8-11, 13-16, 19, 23 and 25 are rejected under 35 U.S.C. 103 over Cheng et al. US Publication 2013/0134546 (hereinafter Cheng) in view of Litt et al. US Publication 2011/0054583 (hereinafter Litt) and in further view of Zhang US Publication 2015/0005610 (hereinafter Zhang).
Regarding claim 1, Cheng discloses a high-density electrode array (Figure 7, electrodes 702), the array comprising: a plurality of neural electrodes ([0002] and electrodes 702); a top drain (element 716 includes a drain, see Figure 7), a bottom source (element 716 includes a source), a gate (element 716 includes said gate), a wordline (Figure 7 labeled as WL and [0030]) connected to a gate of each of the 
Though Cheng does not disclose a signal or specifically a voltage controlling the gate, this is likely what occurs otherwise if it was simply a passive wire, it would serve zero purpose. Given that, Litt specifically teaches a neural sensing device includes a plurality of neural electrodes 100 that includes a wordline (Row0-N, Figure 6) and a bitline (120, Figure 6) where the wordline is physically connected with a gate (130 where the wordline is physically connected to the gate and is controlled by a wordline voltage (140 which is a signal designed to aid in opening and closing the gates for the other electrodes on the wordline ([0054]). It would have been obvious to the skilled artisan before the effective filing date to utilize the wordline voltage to control the gate as taught by Litt with the device of Cheng in order to be able to choose which electrodes on the row/wordline are in use at a given time as is known in the art.

Cheng additionally does not specifically disclose that the bitline has to be physically connected to the drain as can be physically connected to the source or the drain. As there are only two options for it to be connected to in order to function as intended, it would have been obvious to the skilled artisan before the effective filing date to connect the bitline to the bottom source as there are only two possible options and the skilled artisan would have physically connected the bitline to the source or to the drain as predictable results would have ensued (the source would allow the device to function as intended and the drain would not have). 
Regarding claim 2, Cheng discloses electrodes connected to a FET transistor (702 to 716), but is silent on the orientation/configuration specifically being vertical (though it should be noted that without an initial reference point the FET transistor 716 of Cheng can still be considered vertical. With that said, and with what was intended by the limitation, there are a finite number of ways to orient the three known components one of which is taught by Zhang who teaches that the neural electrodes are formed on a 
Regarding claim 3, Cheng is silent on the transistor configuration including the wrap-around gate. Zhang teaches the nanowire FET transistor (see above). As the gate is a standard component in a transistor, it would have been obvious to the skilled artisan before the effective filing date to utilize the nanowire FET and gate of Zhang with the device of Cheng as the transistor architectures are art recognized equivalents and would have produced predictable results of controlling the signals to and from the electrodes.
Regarding claims 4-5, Cheng discloses a bitline control circuit coupled to the bitline (element 718 coupled to bitline as per Figure 7). Litt teaches that a row signal (wordline at Row0-N at signal source 140), which controls the signal to the gate (switch 130), and though does not mention a specific circuit, would be mandatory as the signal cannot generate itself. The bitline and wordline circuits (of both Cheng and Litt respectively) individually control the wordline and the bitline, (see Cheng [0030] which details the use of the wordline and bitline in combination to control the electrodes individually [0025] which further details the electrodes as being individually addressable).

Regarding claim 9, Cheng discloses that each neural electrode of the plurality of neural electrodes are individually controlled by a wordline control circuit and a bitline control circuit connected to the wordline and the bitline, respectively ([0025] and [0030] which mentions that the lines can be distinct and can include individual transistors that can include a single function, stimulating or monitoring which require a completely different circuit; [0006] which details a detection circuit being used and a stimulation circuit).
Regarding claim 10, Cheng discloses that each neural electrode of the plurality of neural electrodes is individually controlled ([0025][0026][0030] which details that each electrode can be used either in a sensing or stimulating configuration which is controlled by the transistors 716 allowing for each electrode to be addressed).
Regarding claim 11, Cheng discloses a neural probe apparatus ([0034]), the apparatus comprising: a neural probe (Figure 10, element 1000 and [0034]): and a chip mounted on the neural probe ([0034]-[0036] which details the chip, and where element 108 is a transistor layer in a wafer which is considered a chip), a high-density electrode array (as mentioned above in rejected claim 1, also Figure 10 at 1100); and a complementary metal-oxide-semiconductor (CMOS) processor (Figure 10, element 1018 which can be a CMOS processor as detailed in [0026]), the high-density electrode array with the plurality of neural electrodes, wordline, bitline, and the crosspoint for individually addressing the electrodes (see contents of rejected claim 1 above, Figure 7 
Regarding claim 13, see contents of rejected claim 2 above.
Regarding claim 14, see contents of rejected claim 3 above.
Regarding claims 15-16, see contents of rejected claims 4-5 above.
Regarding claim 19, see contents of rejected claim 8 above.
Regarding claims 23 and 25, Cheng discloses that each neural electrode of the plurality of neural electrodes further includes an electrode electrically connected to the top drain (electrode 702 which is electrically connected to the FET transistor 716 which inherently includes a drain, again “top” requires a level of initial orientation to be given the desired weight). Cheng further discloses a gate, source and drain as part of FET transistor 716, however Cheng is silent as to where the components are with respect to each other. Zhang teaches that the gate is disposed between the top drain and the bottom source (gate 160 between source 152 and drain 154, top and bottom is based on the general orientation and without a point of reference is given minimal patentably distinguishable weight). It would have been obvious to the skilled artisan before the effective filing date to utilize the configuration as taught by Zhang with the device of Cheng as the transistor architectures are art recognized equivalents and would have produced predictable results of controlling the signals to and from the electrodes.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claim 26 includes allowable subject matter that not only details that there is an electrode as part of the neural electrode, but that it is physically coupled to the top drain .
Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are ultimately moot in view of the new ground(s) of rejection. The Applicant is correct in that Cheng does not disclose the general vertically aligned architecture, however as was discussed previously that in itself is not a novel feature given Zhang as was previously cited to reject many of the dependent claims that focused on the vertical architecture.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794